Exhibit 28(a)(4) - Articles of Amendment ARTICLES OF AMENDMENT (2) Midas Special Fund, Inc. a Maryland corporation hereby certifies to the State Department of Assessments and Taxation of Maryland that: (3) The charter of the corporation is hereby amended as follows: The name of the corporation is Midas Magic, Inc. This amendment shall be effective April 29, 2011. This amendment of the charter of the corporation has been approved by (4) a majority of the entire board of directors. We the undersigned President and Secretary swear under penalties of perjury that the foregoing is a corporate act. (5) /s/ John F. Ramirez (5) /s/ Thomas B. Winmill Secretary President (6) Return address of filing party: 11 Hanover Square New York, NY 10005
